Opinion issued October 20, 2009
     











In The
Court of Appeals
For The
First District of Texas




NO. 01-09-00901-CV




IN RE CARLA I. VELASCO, Relator




Original Proceeding on Petition for Writ of Mandamus




MEMORANDUM OPINION 


By petition for writ of mandamus, relator, Carla I. Velasco, seeks mandamus
relief compelling the trial court judge to recuse herself from further proceedings or
request the presiding judge of the administrative judicial district to assign a judge to
hear Velasco’s motion to recuse.  See Tex. R. Civ. P. 18(c) (“Prior to any further
proceedings in the case, the judge shall either recuse himself or request the presiding
judge of the administrative judicial district to assign a judge to hear such motion.”);
Hudson v. Texas Children’s Hosp., 177 S.W.3d 232, 235 (Tex. App.—Houston [1st
Dist.] 2005, no pet.).            
We deny the petition for writ of mandamus.    
 
Per Curiam 
 
Panel consists of Chief Justice Radack and Justices Bland and Massengale.